FLOOR CLEANER
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: Base of floor cleaner
Species I: a first embodiment of a base, as shown in Figs. 1-17 and 18-21
Species II: a second embodiment of a base, as shown in Fig. 17A
Group II: Brushroll
	Species I: a first embodiment of a brushroll, as shown in Figs. 1-21
	Species II: a second embodiment of a brushroll, as shown in Fig. 22
 The species are independent or distinct because Group I, Species I comprises a brush roller cover that extends over the front side of the base; and Group I, Species II comprises a brush roller cover that leaves the brush roller exposed on the front, allowing the roller to clean surfaces forward of the front side of the cleaner ([0080]).  Regarding Group II, Species I comprises a brushroll with a hydrophobic textile material ([0061]), and Group II, Species II comprises a brushroll with alternative sets of cleaning fibers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from EACH of Group I and Group II of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Group I, Species I would require a search in classification A47L 11/4036 coupled with a unique text search including at least “brush cover”, “extend$3 cover”, and “enclosed”; differing from that of Group I, Species II.
Group I, Species II would require a search in classification A47L 11/24 coupled with a unique text search including at least “exposed brush” and “extended or protruding”; differing from that of Group I, Species I.
Group II, Species I would require a search in classification A47L 11/4041 coupled with a unique text search including at least “hydrophobic”; differing from that of Group II, Species II.
Group II, Species II would require a search in classification A47L 11/19 coupled with a unique text search including at least “brush fibers” and “alternating” or “ribbons or strip$3”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Alan Cheslock on 11/29/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABBIE E QUANN/               Examiner, Art Unit 3723     

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723